Mr. Justice Wolf
delivered the opinion of the court.
José Vélez Cruz and Juan Vélez Cruz were also each accused and convicted of carrying a prohibited weapon. By agreement in the lower court, the cases were submitted upon the evidence presented at the trial against the same defendants, on the charge of mayhem. All the cases have been joined for the purposes of appealing on the same record. We have just affirmed the judgment in the case of People v. José Vélez Cruz, for mayhem, No. 6372, (ante, p. 644), and the judgments in these cases should likewise be affirmed.
Mr. Justice Córdova Dávila took no part in the decision of this case.